Citation Nr: 1505097	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  12-36 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a rating in excess of 50 percent for a psychiatric disability, currently characterized as unspecified anxiety disorder and unspecified depressive disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970. 

A July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, granted service connection for parasomnia and denied service connection for a psychiatric disability.  The Veteran appealed the initial rating assigned for parasomnia and the denial of service connection for psychiatric disability.  A May 2014 Board decision dismissed the appeal for a higher initial rating and remanded the appeal for service connection for a psychiatric disability.  A September 2014 rating decision granted service connection for an unspecified anxiety disorder and an unspecified depressive disorder (previously rated as parasomnia) and assigned a 50 percent evaluation for the psychiatric disability.  The matter has been returned to the Board.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


FINDING OF FACT

At the February 2014 Board hearing, the Veteran withdrew his appeal for a higher initial rating for parasomnia; the Veteran did not appeal the September 2014 rating decision that granted service connection for anxiety disorder and depressive disorder and rated the disability as 50 percent disabling.  




CONCLUSION OF LAW

There is no appeal before the Board.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the February 2014 Board hearing, the Veteran stated that he desired to withdraw his appeal for a higher initial rating for parasomnia.  In May 2014, the Board dismissed the appeal for a higher initial rating for parasomnia and remanded the appeal for service connection for a psychiatric disability.  In September 2014, the RO issued a rating decision in which it granted service connection for an unspecified anxiety disorder and an unspecified depressive disorder (previously rated as parasomnia) and assigned a 50 percent evaluation for the disability.  The RO also issued a Supplemental Statement of the Case for the issue of entitlement to a higher rating for the psychiatric disability.  

The Veteran has not appealed the September 2014 rating decision or indicate a belief that the previously withdrawn appeal was pending.  Hence, there remains no allegation of error of fact or law for appellate consideration.  Therefore, the appeal must be dismissed.


ORDER

The appeal for a rating in excess of 50 percent for an unspecified anxiety disorder and unspecified depressive disorder is dismissed.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


